G-ilfillan, C. J.
To enable this court to consider the objection that the evidence does not sustain the verdict, it is necessary for the settled statement of the case to show that it contains all the evidence .on the matter as to which it is objected that the evidence is insufficient. This may appear either from the judge’s certificate or in the body of the “case.” Here there is contained in it a statement or certificate signed by the official reporter that the case contains all the .evidence. This statement became a part of the case by being left in *223'when settled. The evidence is not entirely satisfactory; but we think it was such that the jury might, in the fair exercise of their judgments, .arrive at the verdict found by them.
Order affirmed.